Nunez, J. (dissenting).
I dissent and vote to affirm for the reasons stated by Special Term.
Although the damages may be minimal, there may well be a technical violation of the statute. The price is mentioned. Lord & Taylor, a constant advertising client of defendant Herald Tribune, is mentioned. This may sustain the suggestion that the advertising was an intended benefit to Lord & Taylor. Thus, there is an issue as to u advertisement in disguise ” and possibly a rebate precluding summary judgment. (Dallesandro v. Holt & Co., 4 A D 2d 470.)
Stevens, P. J., and iSteuer, J., concur with Eager, J.; Nunez, J., dissents in opinion, in which MoGtvern, J., concurs.
*345Order entered October 18, 1968, reversed, on the law, without costs and without disbursements, defendants’ motion for summary judgment granted and plaintiffs’ complaint dismissed. The Clerk is directed to enter judgment in favor of defendants dismissing the complaint.